Mr. Presiding Justice Baldwin delivered the opinion of the court. This is an appeal by Edward J. Ryan and Mary A. Ryan, his wife, from a decree entered April 9, 1909, establishing mechanic’s liens against the property owned by them, in favor of the appellees, Chicago Brick Company, the South Side Lumber Company, and William Downs. By the decree, the court fixed the lien for Downs at a less amount than the master found in his favor, and upon this action Downs assigned cross errors. The entire record is identical with No. 15984, pending in this court, and the proofs and arguments presented by counsel are also the same. For the reasons set forth in our opinion in that case, and filed this day, to which reference is hereby made {ante, p. 114), we find no reversible error in the action of the court below, and the decree will, accordingly, be affirmed. Decree affirmed.